                         Case 3:14-cv-03348-EMC Document 205-1 Filed 02/14/19 Page 1 of 6



                     1   Robert D. Becker (CA Bar No. 160648)
                         Rbecker@manatt.com
                     2   MANATT, PHELPS & PHILLIPS, LLP
                         350 Cambridge Ave., Suite 300
                     3   Palo Alto, CA 94306
                         Telephone: (650) 812-1300
                     4   Facsimile: (650) 213-0260
                     5   Attorneys for Plaintiff,
                         CAPELLA PHOTONICS, INC.
                     6
                     7
                                                  UNITED STATES DISTRICT COURT
                     8
                                                NORTHERN DISTRICT OF CALIFORNIA
                     9
                                                       SAN FRANCISCO DIVISION
                 10
                 11      CAPELLA PHOTONICS, INC.,                No. 3:14-CV-03348-EMC
                                       Plaintiff,
                 12            v.                                DECLARATION OF ROBERT D. BECKER
                 13                                              IN SUPPORT OF PLAINTIFF’S REQUEST
                         CISCO SYSTEMS, INC.,                    TO MAINTAIN CURRENT STAY ON
                 14                    Defendant.                ACTION OR, IN THE ALTERNATIVE,
                                                                 LEAVE TO AMEND INFRINGEMENT
                 15                                              CONTENTIONS, AND NOTICE OF
                                                                 INFRINGEMENT OF ADDITIONAL
                 16                                              DEPENDENT CLAIMS

                 17                                              Hearing Date:   March 7, 2019
                                                                 Time:           1:30 p.m.
                 18                                              Courtroom:      5
                                                                 Judge:          Hon. Edward M. Chen
                 19
                 20      CAPELLA PHOTONICS, INC.,                No. 3:14-CV-03349-EMC
                 21                   Plaintiff,                 (related case)

                 22             v.

                 23      FUJITSU NETWORK
                 24      COMMUNICATIONS, INC.,
                 25
                                          Defendant.
                 26
                 27
                 28
M ANATT , P HELPS &                                                         DECLARATION OF ROBERT D. BECKER
  P HILLIPS , LLP
  ATTORNEYS AT LAW                                                                          3:14-CV-03348-EMC
     PALO ALTO
                         Case 3:14-cv-03348-EMC Document 205-1 Filed 02/14/19 Page 2 of 6



                     1
                         CAPELLA PHOTONICS, INC.,                         No. 3:14-CV-03350-EMC
                     2                Plaintiff,                          (related case)
                     3          v.
                     4
                         TELLABS OPERATIONS, INC. AND
                     5
                         CORIANT (USA) INC.,
                     6

                     7                         Defendant.
                     8
                         CAPELLA PHOTONICS, INC.,                         No. 3:14-CV-03351-EMC
                     9
                                      Plaintiff,                          (related case)
                 10
                                 v.
                 11
                         CIENA CORPORATION,
                 12

                 13                            Defendant.

                 14

                 15             I, Robert D. Becker, hereby declare under penalty of perjury and pursuant to 28 U.S.C.

                 16      § 1746, as follows:

                 17             1.      I am a partner at Manatt, Phelps & Phillips, LL and represent Plaintiff, Capella

                 18      Photonics, Inc. (“Capella”), in the above-captioned case.

                 19             2.      The statements made herein are based on my personal knowledge or based on

                 20      information made known to me and are true and correct and to the best of my current

                 21      knowledge.

                 22             3.      In this Declaration, I use the term “Defendants” to refer collectively to

                 23      Defendants Cisco Systems, Inc. (“Cisco”), Ciena Corporation (“Ciena”), Fujitsu Network

                 24      Communications, Inc. (“FNC”), Coriant Operations, Inc. (formerly Tellabs Operations, Inc.),

                 25      and Coriant (USA) Inc.

                 26             4.      Capella is the owner of two patents on optical switching devices: U.S. Patent

                 27      RE42,368 (the “’368 Patent”) entitled “Reconfigurable Optical Add-drop Mulitplexers with

                 28      Servo Control and Dynamic Spectral Power Management Capabilities” and U.S. Patent
M ANATT , P HELPS &                                                                    DECLARATION OF ROBERT D. BECKER
  P HILLIPS , LLP                                                        2                             3:14-CV-03348-EMC
  ATTORNEYS AT LAW
     PALO ALTO
                         Case 3:14-cv-03348-EMC Document 205-1 Filed 02/14/19 Page 3 of 6



                     1   RE42,678 (the “’678 Patent”) entitled “Reconfigurable Optical Add-drop Mulitplexers with
                     2   Servo Control and Dynamic Spectral Power Management Capabilities” (collectively the
                     3   “Patents-in-Suit”). True and correct copies of the ‘368 Patent and ‘678 Patent are attached
                     4   hereto respectively as Exhibit A and Exhibit B.
                     5          5.      Capella filed this patent infringement action in February 2014 in the Southern
                     6   District of Florida. Almost immediately thereafter, Capella filed infringement contentions in
                     7   April 2014 as order by the Florida Court. A true and correct copy of Capella’s infringement
                     8   contentions against all defendant’s is attached hereto as Exhibit C.
                     9          6.      In its Preliminary Infringement Contentions, Capella asserted that the Defedants
                 10      infringed [19] of the 22 claims in the ‘368 Patent (claims 1-6, 9-12, 15-22) and [24] of the 67
                 11      claims in the ‘678 Patent (claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, 61-65).
                 12             7.      On July 15, 2014, Cisco filed a petition at the Patent and Trademark Office for
                 13      inter partes review (“IPR”) (IPR2014-01166) on the ’368 patent. Cisco filed an IPR petition
                 14      (IPR2014-01276) on the ’678 patent less than a month later. After the other Defendants filed
                 15      similar IPR Petitions, the PTO joined Ciena, FNC, and Coriant in these two IPR proceedings
                 16      (the “IPR Proceedings”).
                 17             8.      The Defendants’ Petitions in the IPR Proceedings challenged only those claims
                 18      identified by Capella in its Preliminary Infringement Contentions. As noted above, however,
                 19      the Patents-in-Suit contain additional claims not identified in Capella’s Preliminary
                 20      Infringement Contentions. The Defendants made the strategic decision in their IPR Petitions
                 21      not to challenge all claims in the Patents-in-Suit.
                 22             8.      In August 2015, the PTO instituted inter partes review on several of the
                 23      Defendants’ Petitions involving the Patents-in-Suit. Between January 2016 and October 2016
                 24      the PTO issued Final Written Decisions on the Defendants’ IPRs. In those Final Decisions, the
                 25      PTO found unpatentable each claim identified by Capella in its Preliminary Infringement
                 26      Contentions. After Capella appealed, the Federal Circuit affirmed the PTO’s Final Written
                 27      Decisions in February 2018.        True and correct copies of the Final Decisions in the IPR
                 28      Proceedings on the ‘368 Patent and ‘678 Patent are attached hereto respectively as Exhibit D
M ANATT , P HELPS &                                                                       DECLARATION OF ROBERT D. BECKER
  P HILLIPS , LLP                                                          3                              3:14-CV-03348-EMC
  ATTORNEYS AT LAW
     PALO ALTO
                         Case 3:14-cv-03348-EMC Document 205-1 Filed 02/14/19 Page 4 of 6



                     1   and Exhibit E. Capella exhausted its appeals in November 2018, when the U.S. Supreme Court
                     2   denied its Petition for Writ of Certiorari.
                     3           9.      The ‘368 and ‘678 claims have been amended in Resissue Appllication
                     4   (discussed below) to merely clarify that the claimed fiber collimators serve as ports. During
                     5   the IPR proceedings, under the broader BRI claim construction standard employed by the
                     6   PTAB at that time, the PTAB found that the claims were not so limited and found them
                     7   unpatentable in view of the prior art. Capella did not anticipate and could not reasonably have
                     8   anticipated this broad claim construction at the time it filed its Preliminary Infringement
                     9   Contentions and no party included these claim constructions in their Markman papers. In their
                 10      Joint Claim Construction and Prehearing Statement (Dkt. # 151) the parties jointly identified
                 11      “Channel micromirror” for construction. Capella asserted that no term other than “channel
                 12      micromirror” requires construction and that all other terms should be awarded their plain and
                 13      ordinary meaning. The Defendants identified the following additional terms for construction:
                 14      “Continuously”; “Controllable in two dimensions/Controlling . . . in two dimensions”;
                 15      “Corresponding”;      “Beam-deflecting        element(s)”;    “Elements   being    individually…
                 16      controllable”; “Maintaining a predetermined coupling”; and “Servo-control assembly”.
                 17      Capella asserts that this issue would not have surfaced in these district court proceedings as
                 18      the district court is not able to use the BRI standard then employed by the PTAB.
                 19              10.     Based on the PTO’s construction of the claims, Capella filed with the PTO on
                 20      June 29, 2018 applications pursuant to 35 U.S.C. § 251 to reissue both the ‘368 Patent and the
                 21      ‘678 Patent (the “Reissuance Applications”).           True and correct copies of the Reissuance
                 22      Applications for the ‘368 Patent and ‘678 Patent are attached hereto respectively as Exhibit F
                 23      and Exhibit G.
                 24              11.     On December 10, 2018, the PTO issued IPR certificates cancelling claims 1-6,
                 25      9-13 and 15-22 of the ‘368 Patent and claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53 and
                 26      61-65 of the ‘678 Patent. True and correct copies of the IPR certificates for the ‘368 Patent and
                 27      ‘678 Patent are attached hereto respectively as Exhibit H and Exhibit I.
                 28
M ANATT , P HELPS &                                                                        DECLARATION OF ROBERT D. BECKER
  P HILLIPS , LLP                                                           4                              3:14-CV-03348-EMC
  ATTORNEYS AT LAW
     PALO ALTO
                         Case 3:14-cv-03348-EMC Document 205-1 Filed 02/14/19 Page 5 of 6



                     1          12.     Attached hereto as Exhibit J is a copy of 83 Fed.Reg. 197 (Oct. 11, 2018 (to be
                     2   codified as 37 C.F.R, Part 42.
                     3          13.     Attached hereto as Exhibit K is a copy of Capella’s proposed First Amended
                     4   Infringement Contentions against all Defendants.
                     5
                         Dated: February 14, 2019                  MANATT, PHELPS, & PHILLIPS, LLP
                     6
                                                                   By: /s/ Robert D. Becker
                     7                                             Robert D. Becker
                                                                   Attorneys for Plaintiff
                     8                                             Capella Photonics, Inc.
                     9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
M ANATT , P HELPS &                                                                    DECLARATION OF ROBERT D. BECKER
  P HILLIPS , LLP                                                       5                              3:14-CV-03348-EMC
  ATTORNEYS AT LAW
     PALO ALTO
                          Case 3:14-cv-03348-EMC Document 205-1 Filed 02/14/19 Page 6 of 6



                     1                                    CERTIFICATE OF SERVICE
                     2            I hereby certify that on February 14, 2019, I served the foregoing with the Clerk of Court
                     3   using the CM/ECF system which will automatically send email notification of such filing to the
                     4   attorneys of record.
                     5

                     6                                           /s/ Robert D. Becker
                                                                   Robert D. Becker
                     7

                     8

                     9

                 10

                 11      322050953.1

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
M ANATT , P HELPS &                                                                     DECLARATION OF ROBERT D. BECKER
  P HILLIPS , LLP                                                        6                              3:14-CV-03348-EMC
  ATTORNEYS AT LAW
     PALO ALTO
